Affirmed and Opinion Filed January 31, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00069-CR

                      ANTONIO SALAZAR JR., Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                           Dallas County, Texas
                     Trial Court Cause No. M17-57048

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Antonio Salazar, Jr. appeals his conviction for driving while intoxicated

(DWI). Salazar moved to suppress the results of the State’s blood alcohol test. The

trial court denied Salazar’s motion. Salazar also moved for a probable cause jury

charge. The trial court denied this request. In two issues, Salazar contends the trial

court erred in denying his motions. We affirm the trial court’s judgment.

                                 BACKGROUND

      In the early morning hours of June 12, 2017, Dallas Police Senior Corporal

Timothy Cordova was dispatched to investigate an accident on West Illinois Avenue

in Dallas, Texas. When he arrived, he found Salazar standing by a damaged pickup
truck in a grassy area next to a McDonald’s restaurant. Cordova asked Salazar what

the issue was, and Salazar indicated the truck was “disabled and ruined.” Cordova

saw that the truck was missing the front, left wheel, which was located in the

McDonald’s drive-through lane. Cordova also saw that a trash can had been knocked

over near the restaurant. From Cordova’s observations of the scene, he determined

that the truck struck a guardrail while moving through the drive-through lane and

came to rest against another railing. Salazar admitted that he had been driving the

truck.

         Cordova suspected that Salazar was intoxicated, so he began questioning

Salazar. Salazar said that he had been drinking earlier while “watching a game” at a

bar. He indicated that he consumed six to eight beers from 8:00 p.m. to 10:00 p.m.

He said that he came to the McDonald’s after dropping someone off. Cordova

administered several field sobriety tests. Salazar exhibited several “clues” indicating

he was intoxicated, and Cordova placed him under arrest for DWI.

         Dallas Police Corporal Cassie Dotsy took Salazar to Dallas County Jail. Once

there, Dotsy administered the statutory warning and requested breath and blood

specimens from Salazar. Salazar refused, and Dotsy obtained a warrant to draw

Salazar’s blood. Dotsy transported Salazar to Parkland Hospital, where his blood

was drawn. The Southwestern Institute of Forensic Sciences tested Salazar’s blood

and reported a blood alcohol concentration of 0.133 grams of ethanol per 100

milliliters of blood. Salazar moved to suppress the results of the blood alcohol test.

                                         –2–
At the hearing on his motion, Salazar asserted that the warrant authorized only

collecting his blood. It did not authorize testing it. He also argued the affidavit in

support of the warrant was defective because it was not based solely on Dotsy’s

personal knowledge of the facts, and the magistrate’s signature was illegible. The

State cited Crider v. State, No. 04-18-00856-CR, 2019 WL 4178633, at *1 (Tex.

App.—San Antonio Sept. 4, 2019) (mem. op., not designated for publication), aff’d,

607 S.W.3d 305 (Tex. Crim. App. 2020), and argued the warrant was sufficient to

authorize the blood test. The trial court denied Salazar’s motion.

      During trial, Salazar requested a probable-cause jury charge. Salazar asserted

that he passed the field sobriety tests, thus the jury should have a chance to determine

whether Cordova had probable cause to arrest him. The trial court denied the request.

A jury convicted Salazar of DWI, and this appeal followed.

                                     ANALYSIS

      In two issues, Salazar contends the trial court abused its discretion in denying

his motion to suppress because the State was required to obtain a separate warrant

to analyze his blood and the trial court abused its discretion in refusing a jury

instruction regarding probable cause because there was a fact issue as to whether the

evidence supported a probable cause determination. We address each issue in turn.




                                          –3–
A.    Warrant

      In his first issue, Salazar contends the trial court abused its discretion in

denying his motion to suppress because the warrant only allowed the State to obtain

his blood; it did not allow the State to test his blood.

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. State v. Staton, 599 S.W.3d 614, 616 (Tex. App.—Dallas 2020,

pet. ref’d) (citing State v. Ruiz, 577 S.W.3d 543, 545 (Tex. Crim. App. 2019)). We

give almost total deference to the trial court’s determination of historical facts and

review de novo the application of the law to the facts. Id. We view the record in the

light most favorable to the trial court’s ruling and uphold the ruling if it is supported

by the record and is correct under any theory of the law applicable to the case. Id.

      At the time of the hearing on Salazar’s motion to suppress, the Texas Court

of Criminal Appeals had not ruled on the holding of the San Antonio Court of

Appeals in Crider. The Texas Court of Criminal Appeals has now affirmed the

intermediate court’s holding in Crider, which is based on facts similar to those

before us now. See Crider v. State, 607 S.W.3d 305, 306–07 (Tex. Crim. App. 2020).

In Crider, the court stated: “[T]he State obtained the blood sample by way of a

magistrate’s determination that probable cause existed to justify its seizure—for the

explicit purpose of determining its evidentiary value to prove the offense of driving

while intoxicated.” Id. at 308. The court continued, “That magistrate’s determination

was sufficient in this case to justify the chemical testing of the blood. And this is so,

                                          –4–
we hold, even if the warrant itself did not expressly authorize the chemical testing

on its face.” Id.

       Here as in Crider, the magistrate’s determination that probable cause existed

to justify the seizure of the blood sample from Salazar was also, by its own account,

sufficient to justify the chemical testing of the blood seized. See id.; see also State

v. Jones, 608 S.W.3d 262, 264 (Tex. App.—Dallas 2020, pet. ref’d) (concluding

State v. Martinez did not apply to blood draw pursuant to warrant “because it dealt

with a different question—i.e., whether ‘an individual has an expectation of privacy

in blood previously drawn for purposes other than police testing,’” quoting Staton,

599 S.W.3d at 618). Thus, an additional warrant expressly authorizing the testing of

the blood seized was not required and could not serve as a basis for suppressing the

blood-analysis results. Accordingly, we overrule Salazar’s first issue.

B.     Probable-Cause Instruction

       In his second issue, Salazar contends the trial court abused its discretion in

refusing to include a probable-cause charge to allow the jury to determine whether

there was probable cause for his arrest. According to Salazar, there was a factual

dispute about whether the “clues” observed by Cordova in the field sobriety test were

sufficient to find probable cause to arrest Salazar. We review a trial court’s refusal

to give an instruction in its charge for an abuse of discretion. Steele v. State, 490

S.W.3d 117, 130 (Tex. App.—Houston [1st Dist.] 2016, no pet.). A trial court abuses

its discretion only if its decision is “so clearly wrong as to lie outside the zone within

                                          –5–
which reasonable people might disagree.” Taylor v. State, 268 S.W.3d 571, 579

(Tex. Crim. App. 2008).

      Salazar contends “it was impossible to determine that [his] blood alcohol

content at the time he was driving was above the legal limit” and there was a fact

issue as to whether the “clues” on the field sobriety test were sufficient to provide

probable cause that he was intoxicated. Thus, he asserts that the trial court was

required to instruct the jury under article 38.23(a) of the Texas Code of Criminal

Procedure, which states:

      No evidence obtained by an officer or other person in violation of any
      provisions of the Constitution or laws of the State of Texas, or of the
      Constitution or laws of the United States of America, shall be admitted
      in evidence against the accused on the trial of any criminal case.

      In any case where the legal evidence raises an issue hereunder, the jury
      shall be instructed that if it believes, or has a reasonable doubt, that the
      evidence was obtained in violation of the provisions of this Article, then
      and in such event, the jury shall disregard any such evidence so
      obtained.

TEX. CODE CRIM. PRO. art. 38.23(a). We review claims of jury-charge error first for

error. Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). If we find error,

we then review for harm. Id.

      A trial court must give an article 38.23(a) instruction to the jury when the

evidence raises an issue of disputed fact that is material to the appellant’s claim of a

constitutional or statutory violation that would render the evidence inadmissible.

Madden v. State, 242 S.W.3d 504, 509–10 (Tex. Crim. App. 2007). But when the

evidence does not raise a disputed fact issue, the trial court does not err by refusing
                                          –6–
to give the instruction to the jury. Id. at 510. The disputed fact issue must be created

by “affirmative evidence.” Id. at 513. When “the issue raised by the evidence at trial

does not involve controverted historical facts, but only the proper application of the

law to undisputed facts, that issue is properly left to the determination of the trial

court.” Robinson v. State, 377 S.W.3d 712, 719–20 (Tex. Crim. App. 2012) (dispute

about whether “a driver is legally required to signal at [a particular] confluence of

the roadways” is not a fact issue, but “conflicting testimony before the jury with

regard to the physical character of the roadway” would be); see also Balentine v.

State, 71 S.W.3d 763, 773 (Tex. Crim. App. 2002) (“A trial court is required to

include an Article 38.23 instruction in the jury charge only if there is a factual dispute

as to how the evidence was obtained.”).

      The evidence here did not raise a fact issue. Salazar does not dispute how the

field sobriety test was conducted, how Cordova observed the “clues” resulting in his

probable cause determination, or what “clues” were observed. Instead, Salazar

merely contends he “passed the field sobriety tests.” Thus, he argues that there is a

“fact” issue regarding whether there was sufficient evidence to make a probable

cause determination. This is a legal determination, not a fact question. See Paulsen

v. State, No. 05-11-01070-CR, 2012 WL 3010348, at *4 (Tex. App.—Dallas July

24, 2012, no pet.) (not designated for publication) (“whether the driving facts

indicated intoxication” sufficient to provide reasonable suspicion to stop appellant

is a legal determination, not a fact issue); Streitberger v. State, No. 05-09-00711-

                                          –7–
CR, 2010 WL 1744636, at *3 (Tex. App.—Dallas May 3, 2010, pet. ref’d) (not

designated for publication) (appellant’s contention that the evidence obtained during

field sobriety test was insufficient to provide probable cause to arrest was not

“affirmative evidence of a disputed historical fact”); Cuellar v. State, No. 04-19-

00385-CR, 2020 WL 4809752, at *4 (Tex. App.—San Antonio Aug. 19, 2020, no

pet.) (mem. op., not designated for publication) (“Whether Officer Morales had

‘probable cause’ to arrest Cuellar for driving while intoxicated is a question of law

for the trial court, not a question for the jury.”).

       Based on the undisputed facts regarding information collected by Cordova in

support of his determination of probable cause to arrest Salazar, we conclude the

trial court did not err in denying Salazar’s request for an article 38.23 jury

instruction. See Madden, 242 S.W.3d at 510 (trial court properly refuses request

when no issue raised by evidence requires article 38.23 jury instruction); see also

Garza v. State, 126 S.W.3d 79, 86 (Tex. Crim. App. 2004) (legality of search or

arrest is question of law, not fact, when essential facts concerning search or arrest

not in dispute). Finding no error, we need not perform a harm analysis. See Kirsch,

357 S.W.3d at 649. We overrule Salazar’s second issue.




                                           –8–
                                 CONCLUSION

      Having overruled both of Salazar’s issues on appeal, we affirm the trial court’s

judgment.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b).
200069F.U05




                                        –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTONIO SALAZAR JR.,                          On Appeal from the County Criminal
Appellant                                     Court of Appeals No. 2, Dallas
                                              County, Texas
No. 05-20-00069-CR          V.                Trial Court Cause No. M17-57048.
                                              Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                  Kipness. Justices Myers and Carlyle
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered January 31, 2022




                                       –10–